ITEMID: 001-82101
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: NEMAKINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mrs Nina Semenovna Nemakina, is a Russian national who was born in 1945 and lives in Penza, the Penza Region. She was represented before the Court by Mr I.A. Zhulimov, a lawyer practising in Penza. The Russian Government (“the Government”) were represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant brought civil proceedings against the Ministry of Finance of the Russian Federation seeking indexation of her unemployment allowance.
On 31 May 2002 the Leninskiy District Court of Penza found for the applicant and awarded her 5,598.45 Russian roubles (RUR) for indexation of allowance, RUR 378.53 for damages and RUR 1,500 for legal costs. The judgment was upheld on appeal by the Penza Regional Court on 30 July 2002.
On 12 August 2002 the Leninskiy District Court issued a writ of execution. On 14 August 2002 the applicant forwarded the writ of execution to the Ministry of Finance, but the judgment has not been enforced.
On an unspecified date the applicant complained to the Basmannyy District Court of Moscow about the defendant’s failure to enforce the judgment in her favour. By a decision of 28 April 2003 the Basmannyy District Court of Moscow terminated the proceedings for the lack of subject matter jurisdiction. The court held that the applicant’s claim could not be examined in the framework of civil proceedings and that the applicant had to apply for enforcement proceedings in order to oblige the defendant to enforce the judgment. On 28 November 2003 the Moscow City Court upheld the decision.
On 29 March 2006 the judgment of 31 May 2002 was fully enforced.
By a decision of 5 May 2006 the Leninskiy District Court of Penza granted the applicant’s action for compensation of inflation losses sustained as a result of the delayed enforcement of the judgment of 31 May 2002. The court acknowledged that the judgment of 31 May 2002 had been enforced with a substantial delay and awarded the applicant RUR 4,486.19 for indexation and RUR 556.2 for legal costs. No appeal was lodged against the decision and it acquired legal force on 16 May 2006.
On 19 December 2006 the applicant received the amounts awarded by the decision of 5 May 2006.
